Name: Commission Implementing Regulation (EU) No 978/2014 of 16 September 2014 amending Regulation (EU) No 165/2011 providing for deductions from certain mackerel quotas allocated to Spain in 2011 and subsequent years on account of overfishing in 2010
 Type: Implementing Regulation
 Subject Matter: fisheries;  Europe;  environmental policy;  natural environment;  international law
 Date Published: nan

 17.9.2014 EN Official Journal of the European Union L 275/1 COMMISSION IMPLEMENTING REGULATION (EU) No 978/2014 of 16 September 2014 amending Regulation (EU) No 165/2011 providing for deductions from certain mackerel quotas allocated to Spain in 2011 and subsequent years on account of overfishing in 2010 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(1) and (2) thereof, Whereas: (1) Commission Regulation (EU) No 165/2011 (2) establishes that the fishing quota for mackerel (Scomber scombrus) in zone VIIIc, IX and X, Union waters of CECAF 34.1.1, (mackerel fishing quota) allocated to Spain in the year 2013 is to be reduced by 8 126 tonnes. (2) Regulation (EU) No 165/2011 also provides that the mackerel fishing quota that may be allocated to Spain in the year 2015 and, where appropriate, in subsequent years is to be reduced by 9 747 tonnes. (3) On 19 February 2014, Spain informed the Commission that their mackerel fishing quota for the year 2013 had not been fully used and requested the Commission to take the unutilised tonnage into account for the purpose of paying back the mackerel overfishing in 2010, as operated by Regulation (EU) No 165/2011. The unutilised quantity amounts to 4 158 tonnes. (4) However, Spain had requested, pursuant to Article 4(2) of Council Regulation (EC) No 847/96 (3), that, within the limits of that Regulation, part of their mackerel fishing quota for 2013 be withheld and transferred to the following year. (5) Commission Implementing Regulation (EU) No 520/2014 (4) transferred 2 022 tonnes of Spain's 2013 unutilised mackerel fishing quota to the year 2014. Hence, the remaining unutilised tonnage for the year 2013 amounts to 2 136. (6) The amount of 2 136 tonnes should be used to reschedule the deductions foreseen in Regulation (EU) No 165/2011 as amended by Regulation (EU) No 976/2012 (5). This quantity should be added to the 2013 deduction amount, which totalizes 10 262, and simultaneously subtracted from the deduction amount of subsequent years. (7) On 8 May 2014, Spain requested that the unutilised tonnage be subtracted from the 2014 deduction amount. This is compatible with the rationale expressed in recital 7 of Regulation (EU) No 165/2011. Regulation (EU) No 165/2011 as amended by Regulation (EU) No 976/2012 should, therefore, be amended accordingly, (8) Since the modification of Spain's catch limits as a result of this Regulation has an influence on the economic activities and the planning of the fishing season of Spanish vessels, this Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 165/2011 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) Commission Regulation (EU) No 165/2011 of 22 February 2011 providing for deductions from certain mackerel quotas allocated to Spain in 2011 and subsequent years on account of overfishing in 2010 (OJ L 48, 23.2.2011, p. 11). (3) Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (OJ L 115, 9.5.1996, p. 3). (4) Commission Implementing Regulation (EU) No 520/2014 of 16 May 2014 adding to the 2014 fishing quotas certain quantities withheld in the year 2013 pursuant to Article 4(2) of Council Regulation (EC) No 847/96 (OJ L 147, 17.5.2014, p. 44). (5) Commission Regulation (EU) No 976/2012 of 23 October 2012 amending Regulation (EU) No 165/2011 providing for deductions from certain mackerel quotas allocated to Spain in 2011 and subsequent years on account of overfishing in 2010 (OJ L 294, 24.10.2012, p. 3). ANNEX ANNEX Stock Initial quota 2010 Adapted quota 2010 Established catches 2010 Difference quota-catches (overfishing) Multiplying factor of Article 105(2) of Regulation (EC) No 1224/2009 (overfishing * 2) Deduction 2011 Deduction 2012 Deduction 2013 Deduction 2014 Deduction 2015 and, where appropriate, for subsequent years MAC/8C3411 27 919 24 604 44 225  19 621 (79,7 % of 2010 quota)  39 242 7 744 5 500 10 262 5 989 9 747